Judge Owsley
delivered the opinion of the court.*
The record in this cause, containing no statement of facts from which the notice to take depositions can be adjudged reasonable, we are constrained to decide, that Willoughby, by whom the deposition was introduced, failed to shew a right to use it in evidence before the jury, and, consequently, the objection of Rennick to the reading of the deposition, should have been sustained by the court.
Hardin for appellant, Bibb for appellee.
The judgment must be reversed with cost, and the cause demanded for further proceedings.

 Absent, Judge Rowan.